This is an original action to review an award of the State Industrial Commission entered December 29, 1931, awarding claimant the sum of $600 for permanent partial loss of hearing, and that 15 per cent. of said sum be paid to claimant's attorneys for services rendered.
Upon application by petitioner, the briefs filed by petitioner in causes Nos. 23286 and 23112 are substituted as briefs in this case. Respondents have filed brief, and in support of their contention cite, among other cases, Indian Territory Illuminating Oil Co. v. Sharver, 157 Okla. 117,11 P.2d 187; Indian Territory Illuminating Oil Co. v. Welch,156 Okla. 243, 10 P.2d 678.
The facts and the issues of law in this case are similar to the facts and issues of *Page 111 
law involved in causes Nos. 23286 and 23112, cited in the petitioner's briefs, and which briefs have been substituted in this case; and similar to the facts and issues of law involved in Indian Territory Illuminating Oil Co. v. Sharver, supra, cited by respondents in their brief.
Each of the above numbered causes has heretofore been decided adversely to the petitioner, and opinions rendered affirming the award of the Industrial Commission.
Under authority of Indian Territory Illuminating Oil Co. v. Barrett, No. 23286, 159 Okla. 302, 15 P.2d 831, decided October 25, 1932; Indian Territory Illuminating Oil Co. v. Stone, 158 Okla. 262, 13 P.2d 579, and Indian Territory Illuminating Oil Co. v. Sharver, 107, Okla. 117,11 P.2d 187, the contentions of the petitioner in this case are without merit. Award affirmed.
Note. — See under (1) R. C. L. Perm. Supp. pp. 6214, 6215. (2) annotation in L. R. A. 1916A, 86; L. R. A. 1918E, 562; 78 A. L. R. 1232; 28 Rawle C. L. 825, 826; R. C. L. Perm. Supp. p. 6250; R. C. L. Pocket Part, title, "Workman's Compensation, § 113.